PER CURIAM:
Harry James Williams petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion to vacate, set aside, or correct his sentence under 28 U.S.C.A. § 2255 (West Supp.2011). He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied the motion on March 21, 2012. Accordingly, because the district court has recently decided Williams’ motion, we deny the mandamus petition as moot. We also deny Williams’ pending motion for a certifícate of appealability without prejudice to his ability to re-file it in his direct appeal from the district court’s denial of his § 2255 motion. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.